Citation Nr: 9903705	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran and associate


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1971.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam War era, and has been diagnosed with PTSD.  

3.  The veteran's friends' deaths and wounding were confirmed 
by United States Armed Services Center for Research of Unit 
Records (USASCRUR).

4.  USASCRUR reports could not verify any other specific 
instances with respect to combat as reported by the veteran, 
but did show that all personnel assigned to the veteran's 
unit, the 6th Battalion of the 15th Artillery, were to undergo 
at least a minimum of counter-/anti-sapper training given the 
threat at that time.  

5.  In addition, it was also noted that during the period 
that the veteran served in Vietnam, it was common practice to 
cross train other support personnel to assist in the 
operation of the artillery unit's main weapons.

6.  The veteran's diagnosed PTSD cannot be disassociated from 
his active service.  
CONCLUSION OF LAW

PTSD was incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection for PTSD has been submitted when there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a case involving PTSD is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  See Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted).  

The evidence of record consists of the veteran's service 
medical and service personnel records, records of post-
service medical treatment, reports of VA rating examinations, 
personal statements by the veteran, his mother, and 
associates, and transcripts of testimony given at personal 
hearings at the RO before a Hearing Officer.  In addition, 
the evidence includes reports and background material 
provided by the United States Armed Services Center for 
Research of Unit Records (USASCRUR), and other background 
material provided by the veteran.  The Board concludes that 
the VA's duty to assist the veteran with the development of 
the evidence has been met, and he has been informed of any 
evidence necessary to present a complete application for 
service connection for PTSD.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
is not aware of any additional relevant evidence which may be 
available, and finds that no further action by the VA is 
warranted to comply with its duty to assist under 38 U.S.C.A. 
§§ 5106 and 5107(a).  

The record shows that the veteran served in the Republic of 
South Vietnam with a primary military occupational specialty 
(MOS) of cook from October 1968 to October 1969.  His service 
medical records do not show any treatment for psychiatric 
disorders.  Approximately one month after his discharge from 
service, the veteran was seen at a VA medical center (VAMC) 
on an inpatient basis from March through May 1971 for 
complaints of headaches and nervous problems of two-years' 
duration.  At that time, the veteran reported that his 
headaches had begun shortly after arriving in Vietnam in 
1968.  He also reported having been "nervous" since his 
period of service in Vietnam.  The treatment record also 
noted that the veteran was scheduled to undergo further 
neuropsychiatric treatment following his discharge in May 
1971.  At that time, he was diagnosed as having a schizoid 
personality.  

The veteran's original claim for service connection for a 
psychiatric disorder, characterized as nervousness, was 
denied by a rating decision dated in June 1971.  At the time, 
the RO found that the veteran's diagnosed schizoid 
personality was a developmental defect, and hence, was not a 
disability under the law for which service connection could 
be granted.  

VA inpatient treatment records dating from January through 
February 1973 show that the veteran was seen for a one-month 
period for psychiatric problems.  He was noted to demonstrate 
violent behavior, which occurred during periods of anger.  He 
was diagnosed as having a mild depressive reaction at that 
time.  Treatment records dating to April 1978 show that the 
veteran continued treatment for psychiatric problems, and 
reported that he took street drugs to calm his nerves.  In 
April 1978, the veteran sought treatment for his nerves, and 
was found to experience difficulty controlling his temper.  

Subsequent VA treatment records dating from August 1992 
through April 1998 show that the veteran was seen on an 
inpatient basis for psychiatric problems on several occasions 
during this period.  In August 1992, the veteran was treated 
as an inpatient for two weeks for complaints of increased 
nightmares, flashbacks, and depression.  The veteran was 
hospitalized once again for approximately ten days in October 
1992.  At that time, his complaints included auditory and 
visual hallucinations.  Treatment reports note that he 
actively engaged in polysubstance abuse during this period, 
but also note that the veteran reported self-medicating 
himself to alleviate nightmares.  The record shows that the 
veteran was placed on a waiting list for a PTSD program at 
that time.  

In November 1992, the veteran underwent a VA rating 
examination, and was diagnosed as having Axis I PTSD.  He was 
also found to have an Axis II personality disorder.  The 
examiner stated that several diagnostic tests had been 
administered, which produced results that were entirely 
consistent with symptomatology associated with PTSD.  The 
examiner also observed that the type of responses elicited by 
the diagnostic tests were consistent and reliable, and were 
therefore credible to support a diagnosis of PTSD.  However, 
the examiner also included his opinion that the 
symptomatology associated with PTSD appeared to be minimal, 
as compared with the veteran's other psychiatric disorders, 
particularly substance abuse withdrawal.  

Inpatient treatment records showing hospitalization for PTSD, 
from April through June 1993, and from July through August 
1993, indicate that the veteran had been readmitted to a PTSD 
program.  The treatment summary notes that the veteran lived 
in fear of being killed, wounded, or captured in Vietnam, and 
was distressed by witnessing others being killed or wounded.  
The records show that the veteran experienced recurrent 
thoughts and nightmares of Vietnam, and that he had been seen 
on an inpatient basis on some six or seven occasions for 
treatment for psychiatric disorders since his discharge from 
service.  The veteran had reported that his nightmares 
involved his camp perimeter being overrun by Vietnamese, and 
that he experienced alternating anger and sadness upon 
viewing a Vietnam-related movie.  In addition, his treating 
therapists noted that his major difficulties included 
hyperalertness, guilt, numbness, violent outbursts and anger, 
intrusive thoughts, and depression.  The veteran's discharge 
diagnoses included Axis I PTSD with episodic polysubstance 
abuse and an Axis II mixed personality disorder.  

Throughout the course of his claim, the veteran maintained 
that two associates, D.B. and J.C.W.B., had been killed while 
in Vietnam, and that another friend J.K. had been wounded in 
action.  He stated that D.B. was his temporary replacement.  
The veteran's friends' deaths and wounding were confirmed by 
USASCRUR.  The veteran also reported that he had witnessed 
the results of the effects of "beehive" canister rounds 
being fired at point-blank range from fully depressed heavy 
caliber (105 millimeter) howitzers on enemy troops.  USASCRUR 
reports could not verify any other specific instances with 
respect to combat as reported by the veteran, but did show 
that all personnel assigned to the veteran's unit, the 6th 
Battalion of the 15th Artillery, were to undergo at least a 
minimum of counter-/anti-sapper training given the threat at 
that time.  In addition, it was also noted that during the 
period that the veteran served in Vietnam, it was common 
practice to cross train other support personnel to assist in 
the operation of the artillery unit's main weapons.  

In June 1994, the veteran appeared at a personal hearing at 
the RO before a Hearing Officer.  He testified that his 
primary MOS in Vietnam was as a cook, but that since he had 
been posted to a small firebase called Katum near the 
Cambodian border, he was required to spend time working with 
the 105 mm howitzers.  He stated that while serving in this 
capacity, his artillery battery received a great deal of 
incoming hostile fire, including rockets, mortar and sniper 
fire from enemy troops.  He stated that his unit seldom 
received any fresh food, so that the time spend actually 
cooking was limited.  He indicated that the majority of time 
was spent working on his battery's howitzers.  He also 
reported that he received the Army Commendation Medal.  The 
veteran also testified that he had witnessed bodies of dead 
Viet Cong soldiers being taken away for burial, and that 
often when it rained, he would experience flashbacks of that 
particular smell.  In addition, the veteran stated that he 
experienced nightmares that would severely interfere with his 
sleeping.  

VA outpatient treatment records dating from May 1995 through 
July 1997 show that the veteran participated in a PTSD 
treatment program during this period, and met with varying 
degrees of success.  His diagnoses continued to include PTSD.  
VA treatment records dating from April through May 1997 show 
that the veteran was again seen during this period on an 
inpatient basis for complaints of depression and being on the 
verge of losing control.  The veteran also reported an 
increase in the frequency of his Vietnam-related nightmares.  

In further support of his claim, the veteran submitted signed 
affidavits, dated in May and July 1997, respectively, from a 
colleague, K.H., who had served with him in Vietnam, and from 
his mother.  K.H. stated that all personnel stationed at 
Katum firebase, regardless of their primary MOS, were 
required to be able to load, cut charges, ram, and fire the 
105 mm howitzers.  He indicated that those personnel, 
including the veteran, were required, without exception, to 
participate in assisting with the howitzers during any level 
of attack.  The veteran's mother testified that he had been 
normal and well adjusted prior to going to Vietnam, but that 
upon his return from overseas, he became very nervous and 
depressed, and experienced difficulty sleeping.  

In November 1997, the veteran appeared at the RO for an 
additional personal hearing before a Hearing Officer, in 
which he testified that as his firebase was within one 
kilometer from Cambodia, and within relatively close 
proximity to a landmass known as the "Black Virgin 
Mountain" and Tay Ninh, it received a high volume of 
incoming enemy fire.  He testified that this regular shelling 
and incoming fire caused him to become highly agitated and 
nervous.  The veteran's colleague, K.H., also appeared, and 
read the affidavit noted above into the record.  He then 
stated that he had served with the veteran and was service-
connected for paranoid schizophrenia.  K.H. indicated that he 
served as an assistant gunner on a 105-mm howitzer, and that 
his unit sustained casualties from incoming enemy fire and 
from rat bites.  Afterwards, the veteran resumed his 
testimony, and reported that he and his wife could not sleep 
in the same bed due to his violent nightmares.  He also 
reported being unable to hold a job due to intrusive 
recollections and flashbacks of Vietnam.  He indicated that 
his stress and anxiety were increased at Katum because the 
only way in or out was by air, and if helicopters did not 
arrive, he constantly faced the danger of being overrun.  He 
stated that on one occasion, two Cobra attack helicopters and 
a gunship were necessary to drive off waves of attacking 
enemy troops.  

The veteran underwent a VA rating examination in April 1998.  
The report of that examination shows that he had previously 
been diagnosed with PTSD.  However, the examiner concluded 
that the symptoms the veteran had demonstrated during the 
earlier, 1992 rating examination were more consistent with 
polysubstance withdrawal, rather than PTSD.  The veteran's 
Axis I diagnoses included depression and polysubstance abuse, 
in remission.  PTSD was not included in the diagnoses for the 
April 1998 rating examination.  

The Board has evaluated the medical and other evidence as 
described above, and concludes that the veteran does have 
PTSD that is related to his active service.  The Board 
acknowledges that many of the veteran's claimed stressors, to 
include witnessing of torture of Vietnamese prisoners, 
shooting beehive rounds into onrushing enemy troops, and 
shooting a young Vietnamese caught stealing C-rations.  While 
the veteran's claimed combat-related stressors have not been 
verified, it is established from USASCRUR that all personnel 
assigned to the veteran's unit, the 6th Battalion of the 15th 
Artillery, were to undergo at least a minimum of counter-
/anti-sapper training given the threat at that time and that 
during the period that the veteran served in Vietnam, it was 
common practice to cross train other support personnel to 
assist in the operation of the artillery unit's main 
weapons..  K.H. asserts that the veteran did, in fact,  serve 
as an acting crewman on the 105 millimeter howitzer battery 
during his service in Vietnam.  In addition, the deaths and 
wounding of the veteran's associates have been verified. 

The Board further acknowledges that the VA examiner who had 
conducted the November 1992 and the April 1998 rating 
examinations ultimately concluded that the veteran's mild 
symptoms of PTSD were actually symptoms of polysubstance 
withdrawal.  However, the Board finds that several factors 
weigh more heavily in favor of a finding that the veteran 
currently suffers from PTSD related to his service.  
Specifically, he is currently enrolled in a PTSD treatment 
program and his treating physicians have diagnosed him with 
PTSD.  Further, the treatment notes from the veteran's VA 
inpatient and outpatient treatments show more consistent 
findings to support diagnoses of PTSD.  Finally, at some of 
the reported stressors upon which the veteran's diagnoses of 
PTSD were based have been verified. 

Based on the evidence discussed above, the Board finds that a 
nexus or link has been established between the veteran's 
active service and his PTSD.  Accordingly, as the 
preponderance of the evidence weighs in the veteran's favor, 
service connection for PTSD is granted.  See 38 U.S.C.A. 
§ 5017(b) (West 1991); 38 C.F.R. § 3.102 (1998).  


ORDER

Service connection for PTSD is granted subject to provisions 
governing the payment of monetary benefits.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

